Timlin, J.
By a “plate glass policy” tlie appellants were insured against loss by breakage of glass (in described premises) tbe result of accident and due to canses beyond tbe control of insured. Tbe policy further provided: “This company is not liable for any loss or damage resulting directly or indirectly from fire, whether on tbe premises above described or not.” A warehouse about 700 feet distant containing some dynamite was set on fire by a person unknown; tbe fire caused tbe dynamite to explode; tbe concussion of this explosion broke tbe glass. To a complaint setting forth these facts a demurrer was sustained and judgment given.for defendant.
All causes have behind them in tbe chain of causation other causes. Every event is tbe outcome or result of causes operating directly or indirectly in sequence or simultaneously to produce that event. In order to justly fix liability tbe law .endeavors to select in a practical way tbe legally responsible cause, which, without much regard to tbe literal meaning of tbe adjective word, we call tbe proximate cause. In some cases tbe proximate cause is very obvious; in others it requires great discrimination to discover and identify it. A negation of liability for damages caused directly or indirectly by a stated element presents for investigation quite a different question. If parties to a contract so provide, they have employed one of tbe most comprehensive expressions which *68the language affords to exclude the right to recover all damages caused by that element, whether proximately or not. There is in this case no question of a simultaneously concurring independent cause, and what is decided does not include that. In this case, in order to be within the obligation and without the exception of the policy, it must appear that the fire was not the proximate cause nor a principal cause nor a link in the chain of causation nor even an indirect cause, in short not a cause at all, of the breakage. Here the pleader shows that the breakage was caused directly or indirectly, it matters not which, by the fire.
By the Gourt. — Judgment affirmed1.